Citation Nr: 1543896	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  09-11 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In December 2012, the Board remanded this case for further development.    The case has returned to the Board for appellate review.

In a June 2013 rating decision, the RO granted the Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, his sole service-connected disability.  He has not challenged the effective date of that decision, and thus it is not before the Board.


FINDING OF FACT

The Veteran's PTSD is manifested by anger; flashbacks, intrusive thoughts, and nightmares about Vietnam; some impairment of thought process, communication, and understanding; dissociative flashback experiences; suicidal and homicidal ideations, without plans or intent; short-term memory loss; obsessive hand washing; panic attacks with agoraphobia; depression; anxiety; sleep impairment; emotional numbing; heightened physiological arousal; disillusionment; demoralization; hypervigilance; overreactions; arguments with his spouse; social isolation; depressed mood; stress with accompanying confusion and forgetfulness, agitation, and avoidance of others; aggression; an exaggerated startle response; irritability; difficulty concentrating; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective relationships; and difficulty in adapting to stressful circumstances.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a November 2007 letter that informed the Veteran of his duty and the VA's duty for obtaining evidence.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  The letter also notified him that the evidence must show that his service-connected disability had gotten worse.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, post-service treatment records, Social Security Administration (SSA) records, and lay statements have been obtained.

The medical examinations of record are adequate.  In February 2013 and December 2007, VA examiners used their expertise to draw conclusions from the totality of the evidence.  Their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

This claim was remanded by the Board for additional development in December 2012.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has obtained all identified outstanding evidence as well as an adequate medical opinion.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis

The Veteran contends in his March 2008 notice of disagreement that his PTSD should be rated as higher than 70 percent disabling.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is rated at 70 percent under DC 9411 for PTSD throughout the appellate period.

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-V.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

Following a review of the evidence of record, the Board finds that a rating in excess of 70 percent for PTSD is not warranted.  In reaching this decision, the Board has reviewed the evidence of record, to include VA treatment and examination reports, and the Veteran's statements.

In June 2007, the Veteran told his treating VA clinician that he was furious about his co-workers who blamed and mocked him for "los[ing] the war in Vietnam."  The clinician observed that the Veteran was "visibly angered just describing the incident."  The Veteran further reported experiencing flashbacks, intrusive thoughts, and nightmares of Vietnam.  He denied any suicidal or homicidal ideation, but expressed fear that he would harm someone at work if they continued to aggravate him.  The clinician assigned a GAF score range of 51 to 60.

VA provided the Veteran with an examination of his PTSD in December 2007.  The Veteran reported that he continues to experience symptoms on a daily basis.  He stated that others exhibit negative and cruel behaviors towards him at work, and that he had to be restrained from attacking his new boss, who had said that he was glad that the previous boss had died.  He also reported that coworkers had taken his hat and wrote on it that he had lost the Vietnam war.  With respect to family, the Veteran has been married for 37 years, and continues to maintain relationships with his four adult children.  The examiner found that the Veteran was alert and oriented in all three spheres-person, place, and time.  The Veteran had some impairment of thought process, communication, and understanding.  He also reported having dissociative flashback experiences.  The Veteran stated that he had suicidal and homicidal ideations, but no plans or intent.  He also demonstrated short-term memory loss, obsessive hand washing, panic attacks with agoraphobia, depression, anxiety, sleep impairment, intrusive memories, nightmares, emotional numbing, heightened physiological arousal, disillusionment, and demoralization.  The VA examiner assigned a GAF score of 40.

In February 2008, the Veteran reported to his treating VA clinician that his relationship with his spouse was improving.  He further reported experiencing stress at work, nightmares, sleep disturbance, anger, and emotional distancing.  The clinician assigned a GAF score of 50.

In October 2008, the Veteran reported having intrusive thoughts about Vietnam, hypervigilance, overreactions, and arguments with his spouse.  He also reported being isolated and forgetful, and having dissociative attacks and a depressed mood.  He also reported feeling anger.  The clinician assigned a GAF score of 45.

In November 2008, a private physician, Dr. Raymond Francis, found that the Veteran's symptoms include nightmares, flashbacks, suicidal ideation, sleep disturbances, depression, and social withdrawal.  The Veteran was properly oriented to time, place, and person.

In April 2009, two of the Veteran's treating VA clinicians, a psychiatrist and a clinical social worker, wrote a letter detailing his symptoms.  They wrote that the Veteran exhibits difficulty in relationships outside of his family.  They also found that the Veteran had such symptoms as stress with accompanying confusion and forgetfulness, agitation, and avoidance of others.

In February 2013, a VA clinician found that the Veteran's symptoms include hyper-arousal, sleep disturbance, emotional numbing, and avoidance.

VA provided the Veteran with another examination of his PTSD in February 2013.  The examiner found that the Veteran has occupational and social impairment with deficiencies in most areas.  The examiner found that this was due especially to his symptoms of insomnia, ongoing verbal and past physical aggression, and depression.  He further found that the Veteran experiences hypervigilance, an exaggerated startle response, irritability, aggression, anxiety with panic attacks in public, sleep disturbances, difficulty concentrating, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective relationships, and difficulty in adapting to stressful circumstances.  The VA examiner assigned a GAF score of 45.

Based on the evidence of record described above, the Board finds that the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

The evidence of record reflects that the Veteran has additional symptomatology.  This includes anger; flashbacks, intrusive thoughts, and nightmares about Vietnam; some impairment of thought process, communication, and understanding; dissociative flashback experiences; homicidal ideations, without plans or intent; obsessive hand washing; anxiety; emotional numbing; heightened physiological arousal; disillusionment; demoralization; hypervigilance; overreactions; arguments with his spouse; social isolation; stress with accompanying confusion and forgetfulness, agitation, and avoidance of others; aggression; an exaggerated startle response; and difficulty concentrating.  See Mauerhan, 16 Vet. App. 436 (2002).

In this regard, the Board finds that the Veteran's symptoms throughout the appeal do not reflect total occupational and social impairment, even with consideration of some symptomatology thereof, because those symptoms are not shown to be of such severity as would more nearly approximate a 100 percent rating.  Id.  In light of the foregoing, the Board finds that the Veteran's symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula.

The Board has considered whether staged ratings are appropriate for the Veteran's PTSD; however, the Board finds that his symptomatology has been essentially stable throughout the appeal, as reflected in the narrative summaries and the relative stability of the assigned GAF scores.  Thus, staged ratings are not warranted.

In summary, the Board finds that the Veteran's PTSD symptoms result in no more than occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood throughout the appeal.  Accordingly, the Board concludes that reasonable doubt does not apply, and the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated, such as suicidal ideation; rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships..  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and the symptomatology of his service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A rating in excess of 70 percent for PTSD is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


